ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
Nauset Construction Corporation             )      ASBCA Nos. 61673, 61674, 61675
                                            )
Under Contract No. W9 l 2SV-l 3-C-007       )

APPEARANCES FOR THE APPELLANT:                     John J. McNamara, Esq.
                                                   Elise M. Kuehn, Esq.
                                                    Lane·McNamara LLP
                                                    Southborough, MA

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   Harry M. Parent III, Esq.
                                                   MAJ Felix S. Mason, JA
                                                    Trial Attorneys

                         ORDER OF PARTIAL DISMISSAL

       The Board is in receipt of the parties' joint request dated April 22, 2019, which
combined with our discussion in the April 19, 2019 conference call and the text of the
proposed order submitted by the parties, we construe as a request to dismiss with
prejudice part of appellant's appeal in ASBCA No. 61675. Specifically, appellant wishes
to withdraw the portion of its appeal of its claim no. 2 in ASBCA No. 61675 related to
payment application 35 and payment application 36, which are located in the Rule 4 file,
tab 200, 33-44, and tab 200. 46-103, respectively. The parties' request is GRANTED.
The portion of the appeal of the claim described above is dismissed from the Board's
docket with prejudice.

      Dated: May 3, 2019



                                                ,~-
                                                Administrative Judge
                                                Armed Services Board
                                                of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61673, 61674, 61675, Appeals of
Nauset Construction Corporation, rendered in conformance with the Board's Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                              2